Title: From Thomas Jefferson to George Jefferson, 6 October 1808
From: Jefferson, Thomas
To: Jefferson, George


                  
                     Dear Sir 
                     
                     Washington Oct. 6. 08.
                  
                  Yours of the 4th. inst. is just now recd. stating a balance of 74.11 D in my favor. that I presume was soon called for by my two draughts in favor of our sheriffs.—I have now to request you to procure & send me, by the earliest vessel, a thousand bushels of coal of the best quality for the grate.   mr. McCraw writes me on the subject of his prosecutions for mr Mazzei that he thinks he may justly claim the sum of 50. D. as fees, and a commission of 5. per cent on all the money he shall recover from Webb or the tenant. I presume the 50. D. to be not unreasonable & therefore pray you to pay it to him & send me a reciept to authorize the debit to mr Mazzei. and if the 5 per cent is to be on only what shall be actually recieved, that that also may be right, as it will be money got out of the fire. I inclose you two hundred & fifty dollars to cover the two objects of Coal & the 50. D. to mr McCraw. will you be so good as to have information procured for me in answer to the subjoined note, & to furnish me with it as early as convenient. I have heard that mr Le Telier, the silver smith to whom it rates, is working at his trade as a journey man in Richmond. I salute you with affection.
                  
                     Th: Jefferson 
                     
                  
                  
                     Mr. Le Telier, a goldsmith, who lived a considerable time in Washington & did a good deal of work for the President’s house, & to great satisfaction is said to have removed to Richmond. is he there & in a situation to execute a considerable job? say two silver terrines & some other things; proper advances being made to him.
                  
               